TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 5, 2019



                                      NO. 03-18-00663-CV




  Facility Insurance Company; Midwest Employers Casualty Company; ACE American
  Insurance Company; Houston General Insurance Company; UPS Ground Freight Inc.;
        Hartford Casualty Insurance Company; WC Solutions; Poly-America, LP;
     British American Insurance Company; Clarendon National Insurance Company;
   Sentry Insurance, A Mutual Company; St. Paul Fire & Marine Insurance Company;
    American Zurich Insurance Company; Employers Insurance Company of Wausau;
             Zurich American Insurance Company; CompPac Trust of Texas;
      Netherlands Insurance Company; American Home Assurance Company; and
                  Fidelity & Guaranty Insurance Company, Appellants

                                                  v.

                 Vista Hospital of Dallas, Vista Medical Center Hospital, and
                      Surgery Specialty Hospitals of America, Appellees




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on July 17, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all costs

relating to this appeal, both in this Court and in the court below.